Citation Nr: 1120167	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-03 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

In a June 2009 decision, the Board denied the claim on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a December 2009 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in December 2009 for development in compliance with the Joint Motion.  In April 2010, the Board vacated the June 2009 Board decision and remanded the claim for additional development.


FINDING OF FACT

The preponderance of the medical evidence of record shows that the Veteran has a current diagnosis of an acquired psychiatric disorder for VA purposes which is related to military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder, was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for service connection for an acquired psychiatric disorder as the Board is taking action favorable to the Veteran by granting service connection for this disorder.

In the July 2006 claim that initiated this appeal, the Veteran reported that he was seeking service connection for PTSD.  While VA adjudicates claims of entitlement to PTSD differently from claims for other psychiatric disorders, the symptoms of PTSD overlap sufficiently with those of other psychiatric disorder to make adjudication of these issues intertwined.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The medical evidence of record does not clearly demonstrate whether the Veteran's currently diagnosed psychiatric disorder is PTSD or an anxiety disorder.  However, as the Board concludes herein that service connection is warranted for a general psychiatric disorder, adjudication of PTSD and a anxiety disorder as separate issues is unnecessary and any PTSD and anxiety symptoms that do exist will be fully compensated by any evaluation assigned for a general psychiatric disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 (1998).

During the pendency of this appeal, the criteria for verifying in-service stressors were amended, effective July 13, 2010.  The amendment states that 

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (July 13, 2010).

The Veteran's service treatment records are negative for any complaints or diagnosis of a psychiatric disorder.

After separation from military service, in a December 2006 VA PTSD examination report, the Veteran listed multiple combat stressors from Vietnam.  After mental status examination, the diagnosis stated that the Veteran did not have a diagnosis of a psychiatric disorder.  The examiner specifically stated that the Veteran's stressors met the DSM-IV PTSD stressor criteria, but that his symptoms did not meet the DSM-IV PTSD symptom criteria.

In an August 2006 private psychiatric report, the Veteran listed multiple combat stressors from Vietnam.  After mental status examination, the diagnosis was PTSD "as defined in the DSM[-]IV."

In a December 2007 VA PTSD examination report, the Veteran listed multiple combat stressors from Vietnam.  After mental status examination, the diagnosis stated that the Veteran did not have a diagnosis of a psychiatric disorder.  The examiner specifically stated that the Veteran's stressors met the DSM-IV PTSD stressor criteria, but that his symptoms did not meet the DSM-IV PTSD symptom criteria.

In a June 2009 private psychiatric report, the Veteran listed multiple combat stressors from Vietnam.  After mental status examination, the impression was "PTSD, with some significant personality features, which are probably secondary to the PTSD, but may have had some history prior to that."

In a May 2010 VA PTSD examination report, the Veteran listed multiple combat stressors from Vietnam.  After mental status examination, the diagnosis was anxiety disorder, not otherwise specified (NOS).  The examiner stated that the Veteran met some criteria for a diagnosis of PTSD, but it was unclear whether he met others.  The examiner stated that the diagnosis of anxiety disorder

was assigned because he does report some [PTSD] symptoms due to military stress exposure . . . which do cause him at least mild-moderate distress. . . . In summary, a diagnosis of Anxiety Disorder NOS is warranted because [the Veteran] has [PTSD] symptoms of at least mild-moderate intensity for which, by his report and based on document from prior service providers, he is seeing current treatment. . . . Since the [V]eteran had no symptoms of a mental disorder during his service, there [were] no pre-military traumas reported, [and] there are no other traumatic events that would better account for the pattern of anxiety symptoms, it is more likely than not (50/50 probability) that[ ]the [V]eteran's Anxiety Disorder NOS is due to witnessing his friend (and others) die in combat in [Vietnam].

The preponderance of the medical evidence of record shows that the Veteran has a current diagnosis of an acquired psychiatric disorder for VA purposes which is related to military service.  While the VA PTSD examination reports dated in December 2006 and December 2007 did not give a diagnosis of any psychiatric disorder, diagnoses of PTSD were given by the private psychiatric reports dated in August 2006 and June 2009.  In addition, the May 2010 VA PTSD examination report gave a diagnosis of anxiety disorder.  Accordingly, the preponderance of the medical evidence of record demonstrates that the Veteran has a current diagnosis of an acquired psychiatric disorder for VA purposes.

It is not necessary for the Board to determine whether the Veteran's proper psychiatric diagnosis is PTSD or anxiety disorder, as service connection is warranted regardless of which diagnosis is chosen.  The Veteran's service personnel records show that he was awarded the Combat Infantryman Badge during his period of service in Vietnam.  Accordingly, the Veteran is presumed to have engaged in combat with the enemy.  As the Veteran's claimed stressors are related to that combat, his lay testimony alone is sufficient to establish the occurrence of the claimed in-service stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  As such, if the proper diagnosis is PTSD, the evidence of record shows that the diagnosis is associated with a reported stressor which has been verified to have occurred during his period of active military service.  See 38 C.F.R. § 3.304(f).  If the proper diagnosis is anxiety disorder, the preponderance of the medical evidence of record shows that the psychiatric disorder is related to military service.  Specifically, there is only a single medical report of record which comments on the etiology of an anxiety disorder.  That report is the May 2010 VA PTSD examination report, which stated that "it is more likely than not (50/50 probability)" that the Veteran's anxiety disorder was directly related to military service.  As such, if the proper diagnosis is anxiety disorder, the evidence of record shows that the psychiatric disorder is related to the Veteran's period of military service.

Accordingly, applying the doctrine of reasonable doubt, the Board finds that the Veteran has an acquired psychiatric disorder that is related to military service and therefore, service connection for an acquired psychiatric disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


